FILED
                                                                                 COURT
                                                                                     T   OF APP ALS
                                                                                      DIVIS, fq 11
                                                                                           G
                                                                                2013 JUG I i   AV !O: t I




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II


STATE OF WASHINGTON,                                                 No. 43777 5 II
                                                                               - -


                                 Respondent,

         r!




JUSTIN R.PACKARD,                                            UNPUBLISHED OPINION




         QUINN-
              BRINTNALL, J.—
                          Justin Packard appeals from the sentence imposed following his

plea of guilty to first degree possession of stolen property, arguing that the trial court abused its
discretion- in   determining   the amount of restitution Packard   was   ordered to make. We agree,


reverse, and remand for a new order of restitution.

         The State charged Packard with first degree possession of stolen property, to wit: wire
                                                                                    " -

and brass fittings, with a value in excess of 5, Clerk's Papers (CP)at 1. The State and
                                              $ 000."

Packard reached a plea agreement, which included restitution to be determined as to "Charged.
Counts and                        and Packard entered
                 Uncharged Counts,"                        an   Alford plea. CP at 25 26. The trial
                                                                                      -

court accepted Packard's plea, sentenced him to 14 months of confinement, and ordered that a

1 A commissioner of this court initially considered Packard's appeal as a motion on the merits
under RAP 18. 4 and then transferred it to a panel ofjudges.
            1
2
    North Carolina v. Alford, 400 U. .25, 91 S. Ct. 160, 27 L.Ed. 2d 162 (1970).
                                   S
No. 43777 5 II
          - -



restitution hearing would be set by the prosecutor. In the change of plea hearing, the prosecutor

made the following statement regarding restitution:

                When I talked with [Packard's counsel] concerning restitution, the plea
         was to Possession of Stolen Property in the First Degree. One of the issues here
         was there was more damage done to the property than just the value of the
         possession   of stolen property.   Given my review of the case, the State did not
         have enough information to charge a burglary. We don't have information that
         this Defendant went in and committed that       damage. So the deal here is the
         restitution is only the fair market value of the property that went missing,
         basically the wire, not other damage to the Port [of Willapa Harbor (Port)]
                                                                                   itself.
         And I don't know if that was in the plea or not but I wanted to put that on the
         record when we' e -- we' e not ready to address restitution. I don't know what .
                         r         r
         those numbers are, but it' the value of the wire, the fair market value of the wire,
                                  s
         not the other damages to the property.

Report of Proceedings (RP)Jan. 13, 2012)at 12 13.
                           (                  -

         At the subsequent restitution hearing, the Port submitted documentation requesting
128, 33 in restitution to repair the damage to the Port's saw mill electrical system caused by the
   1
removal of the wire from that system. Packard argued that "there's no causal connection

between possessing stolen property and all the damage that has been described by the State's

witness."RP (July 6, 2012)at 15. The State responded that " t' not just the value of the wire,
                                                          i s

it' all of the ancillary damages." RP (July 6, 2012) at 16. The trial court ordered $ 000 in
  s                                                                                 128,
restitution and, under RCW 9. ),an additional $ 000, for a total.of 192, 00.
                           753( 4A.added
                              3
                              9               64,                   $ 0

Packard appeals the order of restitution

         We review an order of restitution for an abuse of discretion. State v. Griffith, 164 Wn. d
                                                                                                2

960, 965, 195 P. d 506 (2008).Restitution is allowed only for losses causally connected to the
               3
crimes   charged.     Griffith, 164 Wn. d at 965 66. Losses are causally connected if,but for the
                                      2          -

crimes charged, the victim would not have incurred the loss. Griffith, 164 Wn. d at 966.
                                                                             2

3
    Under RCW 9. ), court may impose restitution "not to exceed double the
              753( 4A.the trial
                 3
                 9
amount of the ...     victim's loss from the commission of the crime."
                                                   2
    No. 43777 5 II
              - -



               Packard argues that the only losses causally connected to the crime of possession of

    stolen property are those for the stolen property itself, namely the wire found in his possession.

    He relies on the prosecutor's statement during the change of plea hearing. The State responds

    that the additional losses claimed by the Port were for damages to the mill's electrical system

    caused     by the removal of the wire. It contends that those losses were causally connected to

    Packard's possession of the stolen property.

               We agree with Packard that the State did not demonstrate a causal connection between
    Packard's possession of the stolen wire and the damage to the Port's electrical system caused by
    the removal of the wire. The State admitted it did not have evidence that Packard caused the

    damage      to   the electrical system.   And Packard's later possession of the stolen wire does not

    create '    causal connection to the damage caused by the removal of the wire. We conclude that

    the trial court abused its discretion in determining that the $ 000 in losses claimed by the Port
                                                                  128,

    was causally connected to Packard's possession of the stolen wire. Accordingly, we reverse the

    order of restitution and remand for entry of a new order of restitution.

               A maj ority of the panel having determined that this opinion will not be printed=in the

    Washington Appellate Reports, but will be filed for public record in accordance with RCW

    040,
    2.6.it is so ordered.
     0




                                                           QUINN-
                                                                BRINTNALL, J.
    We concur:




M